Order reversed on the law and the facts, without costs, and matter remitted to the Special Term to ascertain the reasonable value of the services rendered by plaintiff’s former attorney which, when determined, together with disbursements of twenty-six dollars, is to be a lien on the amount of any recovery by action or settlement, unless (since the parties are willing to have the services measured on a percentage basis), within five days from the entry of the order hereon, plaintiff’s former attorney file a stipulation that the order be modified by reducing the amount of his lien from twenty-two per cent to nineteen per cent, together with twenty-six dollars disbursements, in which event the order, as thus modified, is affirmed, without costs. No opinion. ■ Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.